                      IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


NATIONAL AUDUBON SOCIETY, et
al.,

                Plaintiffs,

                 v.

DAVID BERNHARDT, et al.,
                                                 Case No. 3:20-cv-00205-SLG
                Defendants,

         and

ALASKA OIL & GAS ASSOCIATION,
et al.,

                Intervenor-Defendants.


ORDER RE MOTION TO INTERVENE AND MOTION FOR LEAVE TO LODGE
                  OVERLENGTH RESPONSE

         Before the Court at Docket 41 is State of Alaska’s Motion to Intervene.

Federal Defendants take no position on the motion.1                 Intervenor-Defendants

Alaska Oil & Gas Association and American Petroleum Institute do not oppose the

motion.2 Plaintiffs filed a response on non-opposition to the motion at Docket 62.

Also before the Court at Docket 61 is the State of Alaska’s Motion for Leave to

Lodge an Overlength Response to Plaintiffs’ Motion for a Preliminary Injunction.



1
    See Docket 41 at 2.
2
    See Docket 41 at 2.

Case No. 3:20-cv-00205-SLG, National Audubon Society, et al. v. Bernhardt, et al.
Order re Motion to Intervene and Motion for Leave to Lodge Overlength Response
Page 1 of 2
           Case 3:20-cv-00205-SLG Document 65 Filed 12/31/20 Page 1 of 2
       Good cause being shown, IT IS ORDERED that the Motion to Intervene at

Docket 41 is GRANTED. The State of Alaska shall file a clean copy of its Answer

within 7 days of the date of this order. Furthermore, the State’s motion to file an

overlength response to Plaintiffs’ Motion for Preliminary Injunction, at Docket 61,

GRANTED.

       DATED this 31st day of December, 2020 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00205-SLG, National Audubon Society, et al. v. Bernhardt, et al.
Order re Motion to Intervene and Motion for Leave to Lodge Overlength Response
Page 2 of 2
         Case 3:20-cv-00205-SLG Document 65 Filed 12/31/20 Page 2 of 2
